Per Curiam.
This is a lien claim action, and judgment is for the claimant.
The first ground for reversal is that the trial court erred in refusing to dismiss the lien claim on the ground that the complaint shows that the work was done and materials furnished September 1st, 1926, and the claim was not filed until January 17th, 1927, more than four months thereafter.
The lien claim is not brought up with the state of the ease and we are therefore not informed what it shows.
The complaint avers that the work was performed and the materials furnished on or about September 1st, 1926. The proofs show the last work was done and materials furnished November 28th, 1926. This would bring the filing of the lien claim and the commencement of the action within the time fixed by statute.
The next ground is error in refusing to dismiss upon the ground that a proper bill of particulars is not attached to the lien claim or the complaint.
But such bill of particulars was not required because the work and materials were furnished by a contract at a stated price for work and materials therein specified. Comp. Stat., p. 3304, § 16.
Finding no error the judgment below is affirmed, with costs.